Kincheloe, Judge:
When this' appeal for reappraisement was called for hearing, counsel for the respective parties submitted the appeal on a statement of facts agreeing in substance that the proper basis of valuation is cost of production and that such value is $0.4679 per each #12 tin of 128 fluid ounces, Canadian currency.
I therefore find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the involved merchandise, and that such value is $0.4679 per each #12 tin of 128 fluid ounces, Canadian currency.
Judgment will be rendered accordingly.